 



EXHIBIT 10.16
First Amendment to the License Agreement
between the
The Trustees of the University of Pennsylvania and Acuity Pharmaceuticals, Inc.
     This first amendment (this “First Amendment”) is made by and between Acuity
Pharmaceuticals Inc. a corporation organized under the laws of the State of
Delaware and with offices located at the Port of Technology, 3701 Market Street
Philadelphia, PA 19104 (“Company”), and the Trustees of the University of
Pennsylvania, a Pennsylvania nonprofit corporation, with offices located at 3160
Chestnut Street, Suite 200, Philadelphia PA 19104 (“ Penn”). This Amendment is
effective on 1 August 2003.
BACKGROUND

  A.   Penn and Company entered into an exclusive license agreement (the
“Original Agreement”), pertaining to Penn Docket N2427 for technology related to
RNA interference developed by Dr. Alan Gewirtz of Penn’s School of Medicine,
Department of Medicine, and having an effective date of March 31, 2003;     B.  
Penn and Company have now reached an agreement to amend certain terms, which are
expressed in this First Amendment; and     C.   It is the intent of both parties
to execute this First Amendment. The Original Agreement as amended by the First
Amendment will be referred to as the “Agreement”.

     NOW THEREFORE, in consideration of the promises and covenants contained in
this First Amendment and intending to be legally bound, the parties agree to:

  1.   Unless otherwise defined, the definitions used in this First Amendment
are the same as those used in the Original Amendment. No other meanings are
implied.     2.   Section 2.3 of the Original Agreement is deleted in its
entirety and replaced by the following:

                    2.3. Diligence Events.
     (a) The Company will use commercially reasonable efforts to achieve, or
cause to be achieved, each of lhe diligence events by the applicable completion
date listed in the table below for the first product to be commercialized by the
Company pursuant to this Agreement.

      DILIGENCE EVENT   COMPLETION DATE
Filing of IND for first Licensed Product
  December 31, 2005
Initiation of Phase II clinical trials for first Licensed Product
  December 31, 2007
Initiation of Phase III clinical trials for first Licensed Product
  December 31, 2010
First commercial Sale of first Licensed Product
  December 31, 2013

PENN/ACUITY
Diligence Amendment to the Gewirtz Technology License
Effective Date: 1 August 2003

 



--------------------------------------------------------------------------------



 



     (b) The Company will use commercially reasonable efforts to; (i) deliver to
Penn a preliminary business plan by June 30, 2003 and (ii) raise at least an
aggregate of $5 Million in equity investment capital from qualified investors by
December 31, 2004.

  3.   No other terms of the Original Agreement are modified by this First
Amendment. The Original Agreement and this First Amendment are the entire
agreement between the parties with respect to the subject matter of she
Agreement as so amended.

IN WITNESS WHEREOF, the parties, intending to be legally bound, have caused this
First Amendment to the Original Agreement to be executed by their duly
authorized representatives.

                THE TRUSTEES OF THE
UNIVERSITY OF PENNSYLVANIA
    ACUITY PHARMACEUTICALS, INC.

    By:   /s/ Louis P. Berneman, Ed. D     By:   /s/ Dale R. Pfost, Ph.D.      
Louis P. Berneman, Ed. D     Dale R. Pfost, Ph.D.      Managing Director
Center for Technology Transfer     President and CEO    Date:  11/18/03   Date: 
19 Nov 03    

PENN/ACUITY
Diligence Amendment to the Gewirtz Technology License
Effective Date: 1 August 2003

 